Dismissed; Opinion Filed August 20, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00404-CV

                 IN THE INTEREST OF T.A.H. AND L.L.M., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-04370

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Nowell
       Appellant’s brief in this case is overdue. By postcard dated July 31, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief nor has she corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
190404F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.A.H. AND                     On Appeal from the 255th Judicial District
 L.L.M., CHILDREN                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-18-04370.
 No. 05-19-00404-CV                                Opinion delivered by Justice Nowell,
                                                   Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 20th day of August, 2019.




                                             –2–